DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-27-2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of a positive electrode active substance particles comprising a core particle X comprising Li1+xNi1-b-cCoyMzO2 where M=Al; a = 0.02; b = 0.15 and c = 0.04 and the coating compound Y comprising Al in the reply filed on 11-16-2021 is acknowledged.

Response to Arguments
Applicant's arguments filed 9-27-2022 have been fully considered but they are not persuasive. Applicant argues that Mane et al. (US 2019/0341618) should be withdrawn because it has a date of May 1, 2018. Application 62/252,505 does not contain support for the phrase “a coating compound Y comprising at least one selected from the group consisting of an oxide, a carbonate and a hydroxide of at least one element  …Si” cited in claim 1.  Therefore, Mane et al. as a reference can be used.

Applicant’s arguments with respect to claim(s) 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.          
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the lower range of the pH value of 11.03.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear where the lithium hydroxide (LiOH) and lithium carbonate (Li2CO3) is present in the polarity of positive electrode active substance particles. It is unclear if LiOH and Li2CO3 is present both in the core or both in the coating compound or can be present separately in one and the other. This makes the claim vague and indefinite.            Claim 1 is rejected because it is unclear how LiOH and Li2CO3 can be present in the core if the coating compound Y does not comprise a hydroxide in the coating compound forming LiOH and comprising a carbonate forming Li2CO3. This makes the claim vague and indefinite.        Claim 1 is rejected because the claim should cite “a coating compound Y layer comprising…” because the coating is not just compound Y but instead a coating layer.  This is also because the coating compound Y has an average film thickness of 0.2-5 nm.  Therefore, the claim is vague and indefinite.
          Claims 2, 4 and 6-8 are rejected because the claim should cite “The plurality of positive active substance particles” because the claims depend from claim 1 in which the preamble has been changed.           Claim 2 is rejected because the claim does not further limit claim 1 from which it depends from. Claim 1 claims closed language stating “a coating compound Y… at least one selected from the group consisting of… of at least one element selected from the group consisting of Al, Mg, Zr, Ti and Si”.  Thus claim 1 does not allow for the claim language “wherein the coating compound Y further comprises an element Ni… to a number of atoms of the element Ni in the coating compound…”.
         Claim 5 is rejected because the claim should cite “a nonaqueous electrolyte secondary battery comprising a positive electrode comprising a plurality of positive active substance particles according to claim 1”.
         Claim 6 is rejected because Y cannot optionally further comprise LiAlO2 or Li2ZrO2 or Li2TiO3 because Y does not allow for Li.           Claim 6 is rejected because the claim does not further limit claim 1 from which it depends from. Claim 1 claims closed language stating “a coating compound Y… at least one selected from the group consisting of… of at least one element selected from the group consisting of Al, Mg, Zr, Ti and Si”.  Thus claim 1 does not allow for the claim language “wherein the coating compound Y optionally further comprises an element of Li …”.  This makes the claim vague and indefinite.         Claim 6 could cite “wherein the coating compound Y comprises at least one selected from the group consisting of “gamma-Al2O3 and MgO” because aluminum oxide and magnesium oxide is allowed in claim 1 from which the claim depends from.          Claim 7 is rejected because the claim does not further limit claim 1 from which it depends from. Claim 1 claims closed language stating “a coating compound Y… at least one selected from the group consisting of… of at least one element selected from the group consisting of Al, Mg, Zr, Ti and Si”.  Thus claim 1 does not allow for the claim language “wherein the coating compound Y further comprises an element Ni… to a number of atoms of the element Ni in the coating compound…”.
       
                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This Application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drezner et al. [(WO 2017/025957) or Ein-Eli et al. (US 2018/0233770)] in view of Mane et al. (US 2019/0341618) and further in view of Yun et al. (KR 20140087319 with Espacenet Abstract and Google English machine translation).
            Drezner et al. teaches on page 4, a modified positive electrode active substance particles, designated from here as X, each particle comprising: a core particle comprising a lithium nickelate composite oxide having a formula structure of LiNi0.8Co0.15 Al0.05O2 (page 23). Drezner et al. teaches on page 4, that modifying particles of lithium-ion cathode materials by coating the particles with a uniform protective layer of metal fluoride using the atomic layer deposition (ALD) technique.  Drezner et al. teaches on page 22, that the metal fluoride layer comprises Al, Mg, Zr, Ti, etc. and specifically AlF3, MgF2, ZrF4, etc. Drezner et al. teaches on page 12, Figs 11A-B powder coated with AlF3 by ALD process wherein Fig 10A shows a uniform thickness of 1.5 nm after 6 ALD cycles and Fig 10B shows uniform thickness of about 2 nm after 10 ALD cycles.  Regarding the degree of epitaxy, Drezner et al. discloses on page 17, that unlike other methods of wet coating, the first atomic periods afforded by ALD typically 3-5 atomic periods may be epitaxial, i.e. their lattice is strongly influenced by the lattice of the substrate material. Thus, regarding a degree of epitaxy for a 6 ALD layer Y compound having coating of a typical number of 3-5 layers that are epitaxially applied results in a 3/6 to 5/6 x 100 or about 50 percent to 83.3 percent epitaxial layers for 6 layers—where the 4th to 6th layers are not applicable to having epitaxy with the substrate, thus the applied 6 layers have an epitaxial degree of about 50-83 percent.         Further regarding crystallinity, Drezner et al. does not specifically disclose a degree of crystallinity.  However, because a layer coating has 3-5 layers of epitaxial structure coating compound Y and the 4th-6th layers that do not have epitaxial structure, the degree of epitaxial crystallinity results in a 3/6 to 5/6 x 100 or about 50 percent to 83.3 percent epitaxial crystalline layers for 6 layers applied which implicitly results in an epitaxial degree of crystallinity of about 50 to 83 percent. Drezner et al. teaches on pages 17-18, that the requirement for uniformity of the metal fluoride is kept for at least some part of the surface of the particle.  This part of the surface can be expressed in percentage of the entire surface of the particle denoted by “S%” where the thickness of the layer of metal fluoride is uniform over at least 25% up to 95%.            Drezner et al. discloses the claimed invention except for specifically teaching that the coating layer formed by ALD comprises an oxide of Al or Zr or Mg instead of a fluoride comprising Al or Mg.             Mane et al. teaches an electrode comprising a core comprising a layer disposed on at least a portion of the electrode core formed by ALD comprising a metal fluoride or a metal oxide. Mane et al. teaches in claims 1 and 5, a positive electrode active material comprising a core comprising LiNi1/3Mn1/3Co1/3O2, LiNi0.8Mn0.1Co0.1O2 and teaches in claims 2-3, that the composite coating can comprise a metal fluoride comprising MgxFy or AlxFy or a metal oxide coating comprising AlxOy, MgOy or ZrOy.            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metal oxide coating comprising AlxOy, MgOy or ZrOy instead of a metal fluoride comprising MgxFy or AlxFy as the coating material because Mane et al. teaches that both these coating materials can be used to coat the cathode as explained above and one would expect therefore that these coating materials would function in a similar way and give similar results.         Drezner et al. discloses that the lithium hydroxide or lithium carbonate is employed in solution to make compositions with subsequent heat treatment 350-1100ºC to remove water or carbon dioxide.         However, Drezner et al. does not disclose -a content of lithium hydroxide LiOH in the positive electrode active substance particles is not more than 0.50% by weight; -a content of lithium carbonate Li2CO3, in the positive electrode active substance particles is not more than 0.65% by weight; and -a weight ratio of the content of lithium carbonate to the content of lithium hydroxide is not less than 0.9.
        However, Yun et al. teaches that for lithium metal composite oxides with the formula LixNi1-y-xCoyMzO2 where M is Al Zn V, Cr, Mn, Fe and, or Y with an x being between 0.98 and 1.01, that are made in solution with subsequent heat treatment from 700-800ºC (Yun et al. pp 3-4, lines 28 and 32-39)-- the amount of LiOH is to be less than 0.5 weight percent while the amount of lithium carbonate or Li2CO3 is to be less than 1 weight percent based upon the composite oxide (Yun paragraph 21 and claims 9-10) because Li2CO3 reacts with electrolyte and causes CO2 generation and swelling (Yun paragraph 7). Yun further teaches that weights of 0.173 weight percent LiOH to 0.187 weight percent Li2CO3 provides for excellent discharge capacity of composite oxide material made with Li2CO3 as a lithium source which reduces production costs (Yun paragraph 42, Table 2 and paragraph 6)—where Table 2 teaches that the amount of Li2CO3 as a lithium source is not more than 0.65 percent (Yun ibid. Table 2 examples 3, 4, and 5). A ratio in Yun’s Table 2 Example 3 for such weight percent’s equates to LiOH/ Li2CO3 of 0.173/0.187 or 0.925.
        It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Li2CO3 as the lithium source for the Drezner et al. in view of Mane et al. battery such that the Yun et al. taught content of lithium hydroxide LiOH in the positive electrode active substance particles is not more than 0.50% by weight; a content of lithium carbonate Li2CO3, in the positive electrode active substance particles is not more than 0.65% by weight; and a weight ratio of the content of lithium carbonate to the content of lithium hydroxide is not less than 0.9 to reduce production costs and prevent CO2 generation and swelling as additionally taught by Yun. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drezner et al. [(WO 2017/025957) or Ein-Eli et al. (US 2018/0233770)] in view of Mane et al. (US 2019/0341618) and further in view of Yun et al. (KR 20140087319 with Espacenet Abstract and Google English machine translation) and further in view of Imahashi et al. (JP 2010-086922 with Espacenet English machine translation and DERWENT Abstract).
           Although Drezner et al. discloses the particles or agglomerated particles have an average particle size of 1 nm to 600 micrometers in diameter, and that a an average individual particle has a surface area of 80 nm2 to 8000 m2, Drezner et al. does not disclose whether the positive electrode active substance particles have: a BET specific surface area of 0.05 to 0.70 m2/g, a median diameter, D50, of aggregated particles of 1 to 30 m, and a 2% powder pH value of not more than 11.6.
           However, Imahashi et al. teaches compound substance of aluminum and fluorine protects the core electrode oxide material comprising lithium Cobalt, Nickel, Manganese (Imahashi et al. [0017], [0025], [0029], [0060], [0085] should have BET specific surface area of 0.1-1.5 m2/g to be produced industrially and provide a higher packing density (Imahashi et al. [0039]), the range overlaps the claimed range of 0.05 to 0.70 m2/g (See MPEP 2144.05 II.).  Because the BET specific surface area values in the Imahashi et al. range are all employed for the coated materials having the aluminum and fluorine coating, it would have been obvious to one of ordinary skill in the art to have chosen BET specific surface area, including the BET values within the Imahashi et al. taught overlapping range that are within the claimed range of 0.05 to 0.70 m2/g for the positive electrode active substance particles of Drezner et al. to provide for Imahashi et al. taught, industrially produced, higher packing density for Drezner et al. coated particles. 
          Imahashi et al. further teaches that such material secondary core particle average particle diameter sizes are exemplified as being from 1-20 m, each diameter value being employed for a core particle. A secondary particle would be expected by one of ordinary skill in the art to comprise primary particles and thus a secondary particle is considered as comprised of aggregated primary particles. The Imahashi et al. average diameter 1-20 m range taught is comprised within a median diameter D50 within the claimed range of 1-30 m, and thus the Imahashi et al. average diameter range is within the overlapping claimed range of the median D50 sizes as would be expected by one of ordinary skill in the art. As the Imahashi et al. diameter values overlap those in the instant Claim 1 claimed and thus the reference’s material with equivalent values within the overlapping range reads upon the claimed D50 limitation range of 1-30 m (see MPEP 2144.05 I.). As such it also would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have also employed the overlapping Imahashi et al. average agglomerated size of particles of within a median diameter D50 of aggregated particles within the claimed range of 1-30 m particles for Drezner et al. within the range claimed to provide Imahashi et al. -taught industrially produced, higher packing density for the Drezner et al. coated particles. Imahashi et al. additionally teaches that such electrode material, treated with material comprising aluminum and fluorine, should have a powder pH value of 11.5 or less (Imahashi [0038]) where the powder pH is measured by adding 0.5 g of powder to 25 ml of distilled water—which is approximately 0.5 g of powder for 25 g of water or 2 weight percent of powder (0.5/25+0.05 is about 0.02 or 2 percent because the density of water is about 1 g/ml as would be expected by one of ordinary skill in the art.  Wherefore, such 2 percent powder with a pH of 11.5 or less does not increase the viscosity of the powder when the electrode is prepared (Imahashi [0038]). As such it also would have been additionally obvious to one of ordinary skill in the art at the time of the invention filing to have also provided particles having an Imahashi et al. taught powder pH of less than 11.5 for the Drezner et al.  particles so as to not increase the viscosity of the powder when the electrode is prepared as further taught by Imahashi et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Albano et al. (WO2016196445) teaches in [0070-0081], an active cathode material comprising LiNi0.8Co0.1Mn0.1O2 coated with Al2O3 or TiO2 prepared by atomic layered deposition (ALD) wherein the thickness of aluminum oxide is 2 nm-10 nm [teaching 0.2-5 nm and claim 8, 0.2-1.2 nm].          Paulsen et al (CN 103081189, translation) teaches in Example 4, a particulate precursor compound of crystalline alumina-coated lithium transition metal oxide powder prepared by heat treatment. It is found that the alumina coatings of different crystalline obtained at different heat treatment temperatures have different cycle stability and battery capacity.     
        Makhonina et al. “A new coating for improving the electrochemical performance of cathode materials” teaches a co-precipitation method to prepare LINi0.4Mn.04Co0.2O2 positive electrode material, and then to prepare alumina-coated and alumina-carbon mixed-coated LiNi0.4Mn0.4Co0.2O2 positive electrode material by pyrolysis. The Study found that the alumina coating layer epitaxially grown along the {001} crystal plane of Lithium nickelate can stabilize the structure of the inner core and maintain the diffusion ability of lithium in other crystal plane directions during charge and discharge, and it was found to have better cycle performance and capacity retention in the electrochemical performance test (see Results and discussion on pages 9902-9906). Therefore, it is easy for those skilled in the art to think of controlling the epitaxial growth of the aluminum oxide coating layer, and the degree of epitaxy can be easily determined by those skilled in the art through limited experiments. Al, B, Mg, Ti, Sn, Zn and Zr are also common doping elements in the art. Mg, Zr, Ti, and Si are also elements commonly used in the art to coat cathode materials. Those skilled in the art could readily conceive that M is at least one element selected from the group consisting of Mn, Al, B, Mg, Tl, Sn, Zn and Zr, and a coating layer Y is at least one element selected from the group consisting of Al, Mg, Zr, Ti and Si.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727